DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Howe (US 2013/0188362).
Regarding claim 1, Howe discloses starting sheet material (generally 19400 shown in Figures 19A-19C and 2400 shown in Figures 2A-2H) shown adapted for forming a reflector for a lighting device, the starting sheet material comprising: a flat reflective sheet material (19400,2400) shaped as a sector of an annulus bendable into a 
Examiner note: Regarding the recitation that the optical structures are optical structures “enabling reflection of at least a portion of the incident light at the flat reflective sheet material after two refractions on the optical structures”, Examiner first notes that the recitation does not appear to positively recite that a portion of the incident light is actually reflected at the flat reflective sheet material after two refractions on the optical structures, only that the optical structures “enable reflection”.  Moreover, there is no recitation of where the incident light is coming from and from what direction, and there is no recitation or requirement that the “two refractions” occur by a single optical may refract into the film, and subsequently be totally internally reflected by the rear reflection, or otherwise reflected or refracted after striking surfaces within the prism film” (emphasis added; Howe teaches that incident light can be refracted into the structures then refract again after striking other surfaces).  Examiner submits that there is some amount of incident light from the actual light source within the reflector in Howe that is inherently reflected by the reflective material “after two refractions on the optical structures” in any of the many manners recited above which are permitted by the current claim language.  Additionally and alternatively, under the current claim language, light from any light source (for example a laser beam) and coming from any direction (as shown in Figure 9 of Applicant’s own disclosure) can be used to show that the optical structures “enable reflection” of at least a portion of incident light at the reflective sheet material “after two refractions on the optical structures”.  For these reasons, the claim as currently constructed is anticipated by the Howe reference. 
Regarding claim 3, the optical structures in Howe are provided on a part of the one of the first surface and the second surface of the flat reflective sheet material being closest to the second edge (see at least Figures 2F-2 and 14B (again, right figure of Figure 14B).  
Regarding claim 4, the optical structures in Howe are provided directly on at least a part of the one of the first surface and the second surface (see at least Figures 2A-2H, 13B, 14B and 19A-19C).  
Regarding claim 5, the optical structures in Howe are provided on the first surface and the second surface, or on all of the at least one of the first surface and the second surface, or on all of the first surface and the second surface (see at least Figures 2A-2H, 13B, 14B and 19A-19C).  

Regarding claim 7, the recitation that the optical structures are applied to the flat reflective sheet material “by means of printing or fused deposition modelling” relates to a method of manufacturing the device which is not germane to the issue of patentability of the device itself.  Therefore, this limitation is not be given patentable weight. 
Regarding claim 8, the optical structures in Howe are any one of: refractive optical structures, diffractive optical structures, photonic crystals, continuous optical structures, segments optical structures and combinations thereof (see at least Figures 13B and 14B and paragraphs [0070]-[0087]).  
Regarding claim 9, the optical structures in Howe are provided on the flat reflective sheet material in such a way that the density of the optical structures is any one of: more than 40%, 60% or 70% (see at least see at least Figures 2A-2H, 13B, 14B and 19A-19C and paragraphs [0062]-[0187]).
Regarding claim 10, the recitation that any one or more of the optical structures, the flat reflective sheet material and the whole starting sheeting material “be obtained by 3D printing” again relates to a method of manufacturing the device which is not germane to the issue of patentability of the device itself.  Therefore, this limitation is not be given patentable weight. 
Regarding claim 11, Howe discloses a reflector for a lighting device, the reflector comprising a starting sheet material according to any one of the above claims, wherein the material is bent in such a way that the one of the first surface and the second 
Regarding claim 12, the third edge and the fourth edge in Howe of the reflective sheet material are connected with one another (see at least Figures 2A-2H, 13B, 14B and 19A-19C and paragraphs [0062]-[0187]).  
Regarding claim 13, the reflector in Howe is a truncated cone shaped reflector or a parabolic reflector or wherein the reflector is a specular reflector (see at least Figures 2A-2H, 13B, 14B and 19A-19C and paragraphs [0062]-[0187]).  
Regarding claim 14, Howe discloses a lamp, a luminaire, a lighting fixture, a tunable lamp, a tunable luminaire, a tunable lighting fixture, a directional lamp, a directional luminaire or a direction lighting fixture comprising a reflector according to claim 11 or a starting sheet material (see at least Figures 2A-2H, 13B, 14B and 19A-19C and paragraphs [0062]-[0187]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Howe (US 2013/0188362).
Regarding claim 2, the optical structures in Howe are applied to the flat reflective sheet but does not specifically that a gradient in density be formed in the radial direction of the reflective sheet.  However, providing gradients in the density of optical structures along a reflective sheet is well-known in the art (Official Notice), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a gradient in density of the optical structures in Howe in order to compensate for light loss at distances further from the light source thereby providing a more uniform light distribution through the reflector.   

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082.  The examiner can normally be reached on Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P GRAMLING/           Primary Examiner, Art Unit 2875